                                                                  Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 1 of 18


                                                            1   LAW OFFICES OF JOHNNY L. GRIFFIN, III
                                                                Johnny L. Griffin, III State Bar No. 118694
                                                            2   Manolo Olaso, State Bar No. 195629
                                                                molaso@johnnygriffinlaw.com
                                                            3   1010 F Street, Suite 200
                                                                Sacramento, CA 95814
                                                            4   Telephone: (916) 444-5557
                                                                Facsimile: (916) 444-5558
                                                            5
                                                                Paul E. Gaspari, State Bar No. 76496
                                                            6   pgaspari@weintraub.com
                                                                weintraub tobin chediak coleman grodin
                                                            7   LAW CORPORATION
                                                                475 Sansome Street, Suite 510
                                                            8   San Francisco, CA 94111
                                                                Telephone: 415/433-1400
                                                            9   Facsimile: 415/433-3883

                                                           10   Ryan E. Abernethy, State Bar No. 267538
                                                                rabernethy@weintraub.com
                                                           11   weintraub tobin chediak coleman grodin
weintraub tobin chediak coleman grodin




                                                                LAW CORPORATION
                                                           12   400 Capitol Mall, 11th Floor
                                                                Sacramento, CA 95814
                                                           13   Telephone: 916/558-6000
                                                                Facsimile: 916/446-1611
                                                           14
                                                                Attorneys for Defendants
                                                           15   Christian Brothers High School, Inc.
                                                                and Lorcan Barnes
                                                           16
                                         law corporation




                                                           17                                    UNITED STATES DISTRICT COURT

                                                           18                                   EASTERN DISTRICT OF CALIFORNIA

                                                           19                                       SACRAMENTO DIVISION

                                                           20   CHRISTOPHER ORR,                                Case No.: 2:20-cv-00177-JAM-CKD
                                                           21
                                                                                  Plaintiff,                    STIPULATION FOR PROTECTIVE ORDER
                                                           22
                                                                        vs.
                                                           23

                                                           24   CHRISTIAN BROTHERS HIGH SCHOOL,                 Complaint Filed: January 23, 2020
                                                                INC.; a California corporation;
                                                           25   LORCAN BARNES, an individual; and               Before The Honorable John A. Mendez
                                                                DOES 1 through 50, inclusive,
                                                           26

                                                           27                     Defendants.

                                                           28
                                                                {2857543.DOCX;}                                          Stipulation for [Proposed] Protective
                                                                                                                                                        Order
                                                                                                                                       2:20-CV-00177-TLN-CKD
                                                                  Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 2 of 18


                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
weintraub tobin chediak coleman grodin




                                                           12

                                                           13

                                                           14

                                                           15

                                                           16
                                         law corporation




                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                {2857543.DOCX;}                                 Stipulation for [Proposed] Protective
                                                                                                                                               Order
                                                                                                                              2:20-CV-00177-TLN-CKD
                                                                     Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 3 of 18


                                                            1            The      parties—Plaintiff   CHRISTOPHER   ORR   (“Plaintiff”)   and    Defendants

                                                            2   CHRISTIAN BROTHERS HIGH SCHOOL, INC. and LORCAN BARNES individually—by

                                                            3   and through their respective attorneys of record, hereby stipulate for the purpose

                                                            4   of jointly requesting that the honorable Court enter a protective order regarding

                                                            5   confidential documents in this matter (and pursuant to Fed. R. Civ. P. 5.2, 7, and 26

                                                            6   as well as U.S. Dist. Ct., Eastern District Local Rules 141, 141.1, 143, and 251) as

                                                            7   follows:

                                                            8   1.       PURPOSES AND LIMITATIONS

                                                            9            Disclosure and discovery activity in this action are likely to involve production

                                                           10   of confidential, proprietary, or private information for which special protection

                                                           11   from public disclosure and from use for any purpose other than prosecuting this
weintraub tobin chediak coleman grodin




                                                           12   litigation may be warranted. Accordingly, the parties hereby stipulate to and

                                                           13   petition the court to enter the following Stipulated Protective Order. The parties

                                                           14   acknowledge that this Order does not confer blanket protections on all disclosures

                                                           15   or responses to discovery and that the protection it affords from public disclosure

                                                           16   and use extends only to the limited information or items that are entitled to
                                         law corporation




                                                           17   confidential treatment under the applicable legal principles. The parties further

                                                           18   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective

                                                           19   Order does not entitle them to file confidential information under seal; Eastern

                                                           20   District Local Rule 141 sets forth the procedures that must be followed and the

                                                           21   standards that will be applied when a party seeks permission from the court to file

                                                           22   material under seal.

                                                           23   2.       DEFINITIONS

                                                           24            2.1      Challenging Party:      a Party or Non-Party that challenges the

                                                           25   designation of information or items under this Order.

                                                           26            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how

                                                           27   it is generated, stored or maintained) or tangible things that qualify for protection

                                                           28   under Federal Rule of Civil Procedure 26(c).

                                                                {2857543.DOCX;}                              -2-          Stipulation for [Proposed] Protective
                                                                                                                                 Order 2:20-CV-00177-TLN-CKD
                                                                  Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 4 of 18


                                                            1           2.3       Counsel (without qualifier):       Outside Counsel of Record and House

                                                            2   Counsel (as well as their support staff).

                                                            3   ///

                                                            4           2.4       Designating Party: a Party or Non-Party that designates information or

                                                            5   items    that      it   produces   in    disclosures   or   in    responses     to   discovery      as

                                                            6   “CONFIDENTIAL.”

                                                            7           2.5       Disclosure or Discovery Material: all items or information, regardless of

                                                            8   the medium or manner in which it is generated, stored, or maintained (including,

                                                            9   among other things, testimony, transcripts, and tangible things), that are produced

                                                           10   or generated in disclosures or responses to discovery in this matter.

                                                           11           2.6       Expert:   a person with specialized knowledge or experience in a
weintraub tobin chediak coleman grodin




                                                           12   matter pertinent to the litigation who has been retained by a Party or its counsel to

                                                           13   serve as an expert witness or as a consultant in this action.

                                                           14           2.7       House Counsel:        attorneys who are employees of a party to this

                                                           15   action. House Counsel does not include Outside Counsel of Record or any other

                                                           16   outside counsel.
                                         law corporation




                                                           17           2.8       Non-Party: any natural person, partnership, corporation, association,

                                                           18   or other legal entity not named as a Party to this action.

                                                           19           2.9       Outside Counsel of Record: attorneys who are not employees of a

                                                           20   party to this action but are retained to represent or advise a party to this action

                                                           21   and have appeared in this action on behalf of that party or are affiliated with a

                                                           22   law firm which has appeared on behalf of that party.

                                                           23           2.10      Party: any party to this action, including all of its officers, directors,

                                                           24   employees, consultants, retained experts, and Outside Counsel of Record (and

                                                           25   their support staffs).

                                                           26           2.11      Producing Party:      a Party or Non-Party that produces Disclosure or

                                                           27   Discovery Material in this action.

                                                           28           2.12      Professional Vendors: persons or entities that provide litigation support

                                                                {2857543.DOCX;}                                -3-               Stipulation for [Proposed] Protective
                                                                                                                                        Order 2:20-CV-00177-TLN-CKD
                                                                     Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 5 of 18


                                                            1   services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                            2   demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                                            3   and their employees and subcontractors.

                                                            4            2.13     Protected Material:    any Disclosure or Discovery Material that is

                                                            5   designated as “CONFIDENTIAL.”

                                                            6   ///

                                                            7            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material

                                                            8   from a Producing Party.

                                                            9   3.       SCOPE

                                                           10            The protections conferred by this Stipulation and Order cover not only

                                                           11   Protected Material (as defined above), but also (1) any information copied or
weintraub tobin chediak coleman grodin




                                                           12   extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                                           13   compilations of Protected Material; and (3) any testimony, conversations, or

                                                           14   presentations by Parties or their Counsel that might reveal Protected Material.

                                                           15   However, the protections conferred by this Stipulation and Order do not cover the

                                                           16   following information: (a) any information that is in the public domain at the time
                                         law corporation




                                                           17   of disclosure to a Receiving Party or becomes part of the public domain after its

                                                           18   disclosure to a Receiving Party as a result of publication not involving a violation of

                                                           19   this Order, including becoming part of the public record through trial or otherwise;

                                                           20   and (b) any information known to the Receiving Party prior to the disclosure or

                                                           21   obtained by the Receiving Party after the disclosure from a source who obtained

                                                           22   the information lawfully and under no obligation of confidentiality to the

                                                           23   Designating Party. Any use of Protected Material at trial shall be governed by a

                                                           24   separate agreement or order.

                                                           25   4.       DURATION

                                                           26            Even after final disposition of this litigation, the confidentiality obligations

                                                           27   imposed by this Order shall remain in effect until a Designating Party agrees

                                                           28   otherwise in writing or a court order otherwise directs. Final disposition shall be

                                                                {2857543.DOCX;}                             -4-          Stipulation for [Proposed] Protective
                                                                                                                                Order 2:20-CV-00177-TLN-CKD
                                                                     Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 6 of 18


                                                            1   deemed to be the later of (1) dismissal of all claims and defenses in this action,

                                                            2   with or without prejudice; and (2) final judgment herein after the completion and

                                                            3   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

                                                            4   including the time limits for filing any motions or applications for extension of time

                                                            5   pursuant to applicable law.

                                                            6   5.       DESIGNATING PROTECTED MATERIAL

                                                            7            5.1      Exercise of Restraint and Care in Designating Material for Protection.

                                                            8   Each Party or Non-Party that designates information or items for protection under

                                                            9   this Order must take care to limit any such designation to specific material that

                                                           10   qualifies under the appropriate standards. The Designating Party must designate

                                                           11   for protection only those parts of material, documents, items, or oral or written
weintraub tobin chediak coleman grodin




                                                           12   communications that qualify – so that other portions of the material, documents,

                                                           13   items, or communications for which protection is not warranted are not swept

                                                           14   unjustifiably within the ambit of this Order.

                                                           15            Mass, indiscriminate, or routinized designations are prohibited. Designations

                                                           16   that are shown to be clearly unjustified or that have been made for an improper
                                         law corporation




                                                           17   purpose (e.g., to unnecessarily encumber or retard the case development process

                                                           18   or to impose unnecessary expenses and burdens on other parties) expose the

                                                           19   Designating Party to sanctions.

                                                           20            If it comes to a Designating Party’s attention that information or items that it

                                                           21   designated for protection do not qualify for protection that Designating Party must

                                                           22   promptly notify all other Parties that it is withdrawing the mistaken designation.

                                                           23            5.2      Manner and Timing of Designations. Except as otherwise provided in

                                                           24   this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material

                                                           25   that qualifies for protection under this Order must be clearly so designated before

                                                           26   the material is disclosed or produced.

                                                           27            Designation in conformity with this Order requires:

                                                           28                     (a)   for information in documentary form (e.g., paper or electronic

                                                                {2857543.DOCX;}                             -5-          Stipulation for [Proposed] Protective
                                                                                                                                Order 2:20-CV-00177-TLN-CKD
                                                                  Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 7 of 18


                                                            1   documents, but excluding transcripts of depositions or other pretrial or trial

                                                            2   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each

                                                            3   page that contains protected material. If only a portion or portions of the material

                                                            4   on a page qualifies for protection, the Producing Party also must clearly identify

                                                            5   the protected portion(s) (e.g., by making appropriate markings in the margins). A

                                                            6   Party or Non-Party that makes original documents or materials available for

                                                            7   inspection need not designate them for protection until after the inspecting Party

                                                            8   has indicated which material it would like copied and produced. During the

                                                            9   inspection and before the designation, all of the material made available for

                                                           10   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

                                                           11   identified the documents it wants copied and produced, the Producing Party must
weintraub tobin chediak coleman grodin




                                                           12   determine which documents, or portions thereof, qualify for protection under this

                                                           13   Order. Then, before producing the specified documents, the Producing Party must

                                                           14   affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If

                                                           15   only a portion or portions of the material on a page qualifies for protection, the

                                                           16   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                         law corporation




                                                           17   appropriate markings in the margins).

                                                           18                     (b)   for testimony given in deposition or in other pretrial or trial

                                                           19   proceedings, that the Designating Party identify on the record, before the close of

                                                           20   the deposition, hearing, or other proceeding, all protected testimony.

                                                           21                     (c)   for information produced in some form other than documentary

                                                           22   and for any other tangible items (including but not limited to information

                                                           23   produced on disc or electronic data storage device), that the Producing Party

                                                           24   affix in a prominent place on the exterior of the container or containers in which

                                                           25   the information or item is stored the legend “CONFIDENTIAL.” If only a portion or

                                                           26   portions of the information or item warrant protection, the Producing Party, to the

                                                           27   extent practicable, shall identify the protected portion(s).

                                                           28           5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent

                                                                {2857543.DOCX;}                             -6-          Stipulation for [Proposed] Protective
                                                                                                                                Order 2:20-CV-00177-TLN-CKD
                                                                     Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 8 of 18


                                                            1   failure to designate qualified information or items does not, standing alone, waive

                                                            2   the Designating Party’s right to secure protection under this Order for such

                                                            3   material. Upon timely correction of a designation, the Receiving Party must make

                                                            4   reasonable efforts to assure that the material is treated in accordance with the

                                                            5   provisions of this Order.

                                                            6   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                            7            6.1      Timing of Challenges.   Any Party or Non-Party may challenge a

                                                            8   designation of confidentiality at any time. Unless a prompt challenge to a

                                                            9   Designating Party’s confidentiality designation is necessary to avoid foreseeable,

                                                           10   substantial unfairness, unnecessary economic burdens, or a significant disruption or

                                                           11   delay of the litigation, a Party does not waive its right to challenge a confidentiality
weintraub tobin chediak coleman grodin




                                                           12   designation by electing not to mount a challenge promptly after the original

                                                           13   designation is disclosed.

                                                           14            6.2      Meet and Confer.   The Challenging Party shall initiate the dispute

                                                           15   resolution process by providing written notice of each designation it is challenging

                                                           16   and describing the basis for each challenge. To avoid ambiguity as to whether a
                                         law corporation




                                                           17   challenge has been made, the written notice must recite that the challenge to

                                                           18   confidentiality is being made in accordance with this specific paragraph of the

                                                           19   Protective Order. The parties shall attempt to resolve each challenge in good faith

                                                           20   and must begin the process by conferring directly (in voice to voice dialogue;

                                                           21   other forms of communication are not sufficient) within 14 days of the date of

                                                           22   service of notice. In conferring, the Challenging Party must explain the basis for its

                                                           23   belief that the confidentiality designation was not proper and must give the

                                                           24   Designating Party an opportunity to review the designated material, to reconsider

                                                           25   the circumstances, and, if no change in designation is offered, to explain the basis

                                                           26   for the chosen designation. A Challenging Party may proceed to the next stage of

                                                           27   the challenge process only if it has engaged in this meet and confer process first or

                                                           28   establishes that the Designating Party is unwilling to participate in the meet and

                                                                {2857543.DOCX;}                           -7-          Stipulation for [Proposed] Protective
                                                                                                                              Order 2:20-CV-00177-TLN-CKD
                                                                     Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 9 of 18


                                                            1   confer process in a timely manner.

                                                            2            6.3      Judicial Intervention. If the Parties cannot resolve a challenge without

                                                            3   court intervention, the Challenging Party shall file and serve a motion to remove

                                                            4   confidentiality under Eastern District Local Rule 230 and 251 (and in compliance

                                                            5   with Eastern District Local Rule 141 and 141.1, if applicable) within 21 days of the

                                                            6   initial notice of challenge or within 14 days of the parties agreeing that the meet

                                                            7   and confer process will not resolve their dispute, whichever is earlier. Each such

                                                            8   motion must be accompanied by a competent declaration affirming that the

                                                            9   movant has complied with the meet and confer requirements imposed in the

                                                           10   preceding paragraph. Failure by the Designating Party to make such a motion

                                                           11   including the required declaration within 21 days (or 14 days, if applicable) shall
weintraub tobin chediak coleman grodin




                                                           12   automatically waive the confidentiality designation for each challenged

                                                           13   designation. In addition, the Challenging Party may file a motion challenging a

                                                           14   confidentiality designation at any time if there is good cause for doing so,

                                                           15   including a challenge to the designation of a deposition transcript or any portions

                                                           16   thereof. Any motion brought pursuant to this provision must be accompanied by a
                                         law corporation




                                                           17   competent declaration affirming that the movant has complied with the meet

                                                           18   and confer requirements imposed by the preceding paragraph.

                                                           19            The burden of persuasion in any such challenge proceeding shall be on the

                                                           20   Designating Party. Frivolous challenges, and those made for an improper purpose

                                                           21   (e.g., to harass or impose unnecessary expenses and burdens on other parties)

                                                           22   may expose the Challenging Party to sanctions. Unless the Designating Party has

                                                           23   waived the confidentiality designation by failing to file a motion to retain

                                                           24   confidentiality as described above, all parties shall continue to afford the material

                                                           25   in question the level of protection to which it is entitled under the Producing Party’s

                                                           26   designation until the court rules on the challenge.

                                                           27   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

                                                           28            7.1      Basic Principles. A Receiving Party may use Protected Material that is

                                                                {2857543.DOCX;}                              -8-          Stipulation for [Proposed] Protective
                                                                                                                                 Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 10 of 18


                                                            1   disclosed or produced by another Party or by a Non-Party in connection with this

                                                            2   case only for prosecuting, defending, or attempting to settle this litigation. Such

                                                            3   Protected Material may be disclosed only to the categories of persons and under

                                                            4   the conditions described in this Order. When the litigation has been terminated, a

                                                            5   Receiving Party must comply with the provisions of section 13 below (FINAL

                                                            6   DISPOSITION).

                                                            7           Protected Material must be stored and maintained by a Receiving Party at

                                                            8   a location and in a secure manner that ensures that access is limited to the

                                                            9   persons authorized under this Order.

                                                           10           7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

                                                           11   ordered by the court or permitted in writing by the Designating Party, a Receiving
weintraub tobin chediak coleman grodin




                                                           12   Party may disclose any information or item designated “CONFIDENTIAL” only to:

                                                           13                     (a)   the Receiving Party’s Outside Counsel of Record in this action,

                                                           14   as well as employees of said Outside Counsel of Record to whom it is reasonably

                                                           15   necessary to disclose the information for this litigation and who have signed the

                                                           16   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                                         law corporation




                                                           17   Exhibit A;

                                                           18                     (b)   the    officers,   directors,   and   employees      (including     House

                                                           19   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this

                                                           20   litigation and who have signed the “Acknowledgment and Agreement to Be

                                                           21   Bound” (Exhibit A);

                                                           22                      (c) Experts (as defined in this Order) of the Receiving Party to whom

                                                           23   disclosure is reasonably necessary for this litigation and who have signed the

                                                           24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                           25                     (d)   the court and its personnel;

                                                           26                     (e)   court reporters and their staff, professional jury or trial

                                                           27   consultants, mock jurors, and Professional Vendors to whom disclosure is

                                                           28   reasonably         necessary     for   this    litigation   and   who     have      signed      the

                                                                {2857543.DOCX;}                                 -9-           Stipulation for [Proposed] Protective
                                                                                                                                     Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 11 of 18


                                                            1   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                            2                     (f)   during their depositions, witnesses in the action to whom

                                                            3   disclosure is reasonably necessary and who have signed the “Acknowledgment

                                                            4   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

                                                            5   Designating Party or ordered by the court. Pages of transcribed deposition

                                                            6   testimony or exhibits to depositions that reveal Protected Material must be

                                                            7   separately bound by the court reporter and may not be disclosed to anyone

                                                            8   except as permitted under this Stipulated Protective Order.

                                                            9                     (g)   the author or recipient of a document containing the

                                                           10   information or a custodian or other person who otherwise possessed or knew the

                                                           11   information.
weintraub tobin chediak coleman grodin




                                                           12    8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                                           13         LITIGATION

                                                           14           If a Party is served with a subpoena or a court order issued in other litigation

                                                           15   that compels disclosure of any information or items designated in this action as

                                                           16   “CONFIDENTIAL,” that Party must:
                                         law corporation




                                                           17                     (a)   promptly notify in writing the Designating Party. Such notification

                                                           18   shall include a copy of the subpoena or court order;

                                                           19                     (b)   promptly notify in writing the party who caused the subpoena

                                                           20   or order to issue in the other litigation that some or all of the material covered by

                                                           21   the subpoena or order is subject to this Protective Order. Such notification shall

                                                           22   include a copy of this Stipulated Protective Order; and

                                                           23                     (c)   cooperate with respect to all reasonable procedures sought to

                                                           24   be pursued by the Designating Party whose Protected Material may be affected.

                                                           25           If the Designating Party timely seeks a protective order, the Party served with

                                                           26   the subpoena or court order shall not produce any information designated in this

                                                           27   action as “CONFIDENTIAL” before a determination by the court from which the

                                                           28   subpoena or order issued, unless the Party has obtained the Designating Party’s

                                                                {2857543.DOCX;}                             - 10 -        Stipulation for [Proposed] Protective
                                                                                                                                 Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 12 of 18


                                                            1   permission. The Designating Party shall bear the burden and expense of seeking

                                                            2   protection in that court of its confidential material – and nothing in these provisions

                                                            3   should be construed as authorizing or encouraging a Receiving Party in this action

                                                            4   to disobey a lawful directive from another court.

                                                            5   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                                                                        LITIGATION
                                                            6

                                                            7           (a)       The terms of this Order are applicable to information produced by a

                                                            8   Non-Party in this action and designated as “CONFIDENTIAL.” Such information

                                                            9   produced by Non-Parties in connection with this litigation is protected by the

                                                           10   remedies and relief provided by this Order. Nothing in these provisions should be

                                                           11   construed as prohibiting a Non-Party from seeking additional protections.
weintraub tobin chediak coleman grodin




                                                           12           (b)       In the event that a Party is required, by a valid discovery request, to

                                                           13   produce a Non-Party’s confidential information in its possession, and the Party is

                                                           14   subject to an agreement with the Non-Party not to produce the Non-Party’s

                                                           15   confidential information, then the Party shall:

                                                           16                     (1)   promptly notify in writing the Requesting Party and the Non-
                                         law corporation




                                                           17   Party that some or all of the information requested is subject to a confidentiality

                                                           18   agreement with a Non-Party;

                                                           19                     (2)   promptly provide the Non-Party with a copy of the Stipulated

                                                           20   Protective Order in this litigation, the relevant discovery request(s), and a

                                                           21   reasonably specific description of the information requested; and

                                                           22                     (3)   make the information requested available for inspection by the

                                                           23   Non-Party.

                                                           24           (c)       If the Non-Party fails to object or seek a protective order from this

                                                           25   court within 14 days of receiving the notice and accompanying information, the

                                                           26   Receiving Party may produce the Non-Party’s confidential information responsive

                                                           27   to the discovery request. If the Non-Party timely seeks a protective order, the

                                                           28   Receiving Party shall not produce any information in its possession or control that is

                                                                {2857543.DOCX;}                             - 11 -       Stipulation for [Proposed] Protective
                                                                                                                                Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 13 of 18


                                                            1   subject      to    the   confidentiality   agreement   with   the   Non-Party      before     a

                                                            2   determination by the court. Absent a court order to the contrary, the Non-Party

                                                            3   shall bear the burden and expense of seeking protection in this court of its

                                                            4   Protected Material.

                                                            5   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                            6           If a Receiving Party learns that, by inadvertence or otherwise, it has

                                                            7   disclosed Protected Material to any person or in any circumstance not authorized

                                                            8   under this Stipulated Protective Order, the Receiving Party must immediately (a)

                                                            9   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                                                           10   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

                                                           11   the person or persons to whom unauthorized disclosures were made of all the
weintraub tobin chediak coleman grodin




                                                           12   terms of this Order, and (d) request such person or persons to execute the

                                                           13   “Acknowledgment and Agreement to Be Bound” that is attached hereto as

                                                           14   Exhibit A.

                                                           15   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                                                        MATERIAL
                                                           16
                                         law corporation




                                                           17           When a Producing Party gives notice to Receiving Parties that certain

                                                           18   inadvertently produced material is subject to a claim of privilege or other

                                                           19   protection, the obligations of the Receiving Parties are those set forth in Federal

                                                           20   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

                                                           21   whatever procedure may be established in an e-discovery order that provides for

                                                           22   production without prior privilege review. Pursuant to Federal Rule of Evidence

                                                           23   502(d) and (e), insofar as the parties reach an agreement on the effect of

                                                           24   disclosure of a communication or information covered by the attorney-client

                                                           25   privilege or work product protection, the parties may incorporate their agreement

                                                           26   in the stipulated protective order submitted to the court.

                                                           27   12.     MISCELLANEOUS

                                                           28           12.1      Right to Further Relief. Nothing in this Order abridges the right of any

                                                                {2857543.DOCX;}                              - 12 -       Stipulation for [Proposed] Protective
                                                                                                                                 Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 14 of 18


                                                            1   person to seek its modification by the court in the future.

                                                            2           12.2      Right to Assert Other Objections. By stipulating to the entry of this

                                                            3   Protective Order no Party waives any right it otherwise would have to object to

                                                            4   disclosing or producing any information or item on any ground not addressed in

                                                            5   this Stipulated Protective Order. Similarly, no Party waives any right to object on

                                                            6   any ground to use in evidence of any of the material covered by this Protective

                                                            7   Order.

                                                            8           12.3      Filing Protected Material. Without written permission from the

                                                            9   Designating Party or a court order secured after appropriate notice to all

                                                           10   interested persons, a Party may not file in the public record in this action any

                                                           11   Protected Material. A Party that seeks to file under seal any Protected Material
weintraub tobin chediak coleman grodin




                                                           12   must comply with Eastern District Local Rule 141 and/or 141.1, to the extent

                                                           13   applicable. Protected Material may only be filed under seal pursuant to a court

                                                           14   order authorizing the sealing of the specific Protected Material at issue.

                                                           15           12.4      A Receiving Party shall not publish, release, post, or disseminate

                                                           16   Protected Material to any persons except those specifically delineated and
                                         law corporation




                                                           17   authorized by this Stipulation and Order (see section 7, supra); nor shall a Receiving

                                                           18   Party publish, release, leak, post, or disseminate Protected Material/Confidential

                                                           19   Documents to any news media, member of the press, website, or public forum

                                                           20   (except as permitted under section12.3 regarding filings with the court in this

                                                           21   action and under seal).

                                                           22   13.     FINAL DISPOSITION

                                                           23           Within 60 days after the final disposition of this action, as defined in

                                                           24   paragraph 4, each Receiving Party must return all Protected Material to the

                                                           25   Producing Party or destroy such material. As used in this subdivision, “all Protected

                                                           26   Material” includes all copies, abstracts, compilations, summaries, and any other

                                                           27   format reproducing or capturing any of the Protected Material. Whether the

                                                           28   Protected Material is returned or destroyed, the Receiving Party must submit a

                                                                {2857543.DOCX;}                            - 13 -       Stipulation for [Proposed] Protective
                                                                                                                               Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 15 of 18


                                                            1   written certification to the Producing Party (and, if not the same person or entity,

                                                            2   to the Designating Party) by the 60 day deadline that (1) identifies (by category,

                                                            3   where appropriate) all the Protected Material that was returned or destroyed and

                                                            4   (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                                            5   compilations, summaries or any other format reproducing or capturing any of the

                                                            6   Protected Material. Notwithstanding this provision, Counsel are entitled to retain

                                                            7   an archival copy of all pleadings, motion papers, trial, deposition, and hearing

                                                            8   transcripts, legal memoranda, correspondence, deposition and trial exhibits,

                                                            9   expert reports, attorney work product, and consultant and expert work product,

                                                           10   even if such materials contain Protected Material. Any such archival copies that

                                                           11   contain or constitute Protected Material remain subject to this Protective Order as
weintraub tobin chediak coleman grodin




                                                           12   set forth in Section 4 (DURATION).

                                                           13   ///

                                                           14   ///

                                                           15   ///

                                                           16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
                                         law corporation




                                                           17

                                                           18

                                                           19

                                                           20   Dated: July 13, 2020                 LAW OFFICES OF JOHNNY L. GRIFFIN, III

                                                           21
                                                                                               By:   /s/ Manalo Olaso
                                                           22                                        Manalo Olaso
                                                                                                     Attorneys for Plaintiff,
                                                           23                                        Christopher Orr
                                                           24

                                                           25

                                                           26   Dated: July 13, 2020                 weintraub tobin chediak coleman grodin
                                                                                               LAW CORPORATION
                                                           27

                                                           28
                                                                {2857543.DOCX;}                       - 14 -          Stipulation for [Proposed] Protective
                                                                                                                             Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 16 of 18


                                                            1                               By:   /s/ Ryan E. Abernethy
                                                                                                  Ryan E. Abernethy
                                                            2                                     Attorneys for Defendants,
                                                                                                  Christian Brothers High School, Inc. and
                                                            3                                     Lorcan Barnes

                                                            4

                                                            5
                                                                PURSUANT TO STIPULATION, IT IS SO ORDERED
                                                            6

                                                            7
                                                                Dated: July 13, 2020              /s/ John A. Mendez_____+
                                                            8                                     United States District Court Judge

                                                            9

                                                           10

                                                           11
weintraub tobin chediak coleman grodin




                                                           12

                                                           13

                                                           14

                                                           15

                                                           16
                                         law corporation




                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                {2857543.DOCX;}                    - 15 -        Stipulation for [Proposed] Protective
                                                                                                                        Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 17 of 18


                                                            1                                           EXHIBIT A

                                                            2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                                                            3           I, _____________________________ [print or type full name], of _________________

                                                            4   [print or type full address], declare under penalty of perjury that I have read in its

                                                            5   entirety and understand the Stipulated Protective Order that was issued by the

                                                            6   United States District Court for the Eastern District of California on [date] in the case

                                                            7   of CHRISTOPHER ORR v. CHRISTIAN BROTHERS HIGH SCHOOL., INC., et al. (Case No.

                                                            8   2:20-CV-00177-TLN-CKD). I agree to comply with and to be bound by all the terms

                                                            9   of this Stipulated Protective Order and I understand and acknowledge that failure

                                                           10   to so comply could expose me to sanctions and punishment in the nature of

                                                           11   contempt. I solemnly promise that I will not disclose in any manner any information
weintraub tobin chediak coleman grodin




                                                           12   or item that is subject to this Stipulated Protective Order to any person or entity

                                                           13   except in strict compliance with the provisions of this Order.

                                                           14           I further agree to submit to the jurisdiction of the United States District Court

                                                           15   for the Eastern District of California for the purpose of enforcing the terms of this

                                                           16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                         law corporation




                                                           17   termination of this action.

                                                           18           I hereby appoint __________________________ [print or type full name] of

                                                           19   _______________________________________ [print or type full address and telephone

                                                           20   number] as my California agent for service of process in connection with this

                                                           21   action or any proceedings related to enforcement of this Stipulated Protective

                                                           22   Order.

                                                           23

                                                           24   Date: ______________________________________

                                                           25   City and State where sworn and signed: _________________________________

                                                           26

                                                           27   Printed name: _______________________________

                                                           28
                                                                {2857543.DOCX;}                          - 16 -         Stipulation for [Proposed] Protective
                                                                                                                               Order 2:20-CV-00177-TLN-CKD
                                                                 Case 2:20-cv-00177-JAM-CKD Document 14 Filed 07/14/20 Page 18 of 18


                                                            1   Signature: __________________________________

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
weintraub tobin chediak coleman grodin




                                                           12

                                                           13

                                                           14

                                                           15

                                                           16
                                         law corporation




                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                {2857543.DOCX;}                      - 17 -     Stipulation for [Proposed] Protective
                                                                                                                       Order 2:20-CV-00177-TLN-CKD
